DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure is objected to because the following informalities:
SPECIFICATION
Probable typographical misprints exist in:
Page 9, line 3, “Figure 3a” appears to be intended for “Figure 3b”.
Page 9, line 6, “Figure 3a” appears to be intended for “Figure 3c”.
Page 9, line 25, “product 12.i” should be changed to “products 12.i”.
Page 9, line 34, “area” should be changed to “volume”.
Page 10, line 2, two mentions of “lid” should be changed to “lid 20”.
Page 10, line 5, “side walls” should be changed to “walls”.
Page 10, line 30, “packaging” should be changed to “packaging 10”.
Page 11, line 21, “outer casing14” should be changed to “outer casing 14”.
Page 11, line 21, “inner casing 14” should be changed to “outer casing 14”.
Page 12, line 5, “spacer element 56” should be changed to “spacer element 56.1”.
Page 12, line 8, “spacer element 56” should be changed to “spacer element 56.1”.
Page 12, line 22, “spacer 44” not shown in “Figure 4c”.
Page 13, line 1, “support tab 62,j” should be changed to “support tab 62.j”.
Page 13, line 4, “inner compartment” should be changed to “inner compartment 16”.
DRAWINGS
DRAWINGS show labels of features not described in the SPECIFICATION:
Page 1, Fig. 1a, Label 66.
Page 1, Fig. 1b, Label 68.1, Label 68.2, and Label 66.
Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 is rejected because it is vague and indefinite the recitations; --at least one recess--, (line 4), and --at least one recess--, (line 5).  The Examiner interprets --at least one recess-- as --at least one thru opening--.

	Claim 17 is rejected because it is vague and indefinite the recitation --window is formed created-- in line 4.  The Examiner interprets --window is created--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7, 11-14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bagwell (U. S. Patent Application Publication US 2016/0341464 A1) hereafter BAGWELL.
Regarding claim 1 BAGWELL teaches a packaging 100 (see Figure 3 below) for the cooled storage S112 (see Figure 7 below) of at least one product 130 (see Figure 8 below); an outer casing 102 (see Figure 3 below) that comprises a base (para. [0006], line 4) and at least three walls (see Figure 3 below); an inner compartment 108 (see Figure 3 below) for the at least one product 130 (see Figure 8 below); a coolant compartment 106 (see Figure 3 below) surrounding the inner compartment 108 (see Figure 3 below) on at least three sides (see Figure 3 below); coolant compartment 106 (see Figure 3 below) is fillable with water S104 (see Figure 3 below), permits its freezing S108 (see Figure 5 below), and is water-tight; outer casing 102 (see Figure 3 below) surrounds the coolant compartment 106 (see Figure 3 below); coolant compartment 106 (see Figure 3 below) cools S114 (see Figure 8 below) the at least one product 130 (see Figure 8 below) in the inner compartment 108 (see Figure 3 below).


    PNG
    media_image1.png
    898
    817
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    954
    665
    media_image2.png
    Greyscale

Regarding claim 2 BAGWELL teaches packaging 100 further comprising a lid 104 (see Figure 3 above), wherein the at least three walls extend between the base of the outer casing 102 and the lid 104 (see Figure 3 above).

Regarding claim 5 BAGWELL teaches presence in the outer casing 102 of a filling opening (see Figure 3 above) such water is fillable S104 through the filling opening (see Figure 3 above) exclusively into the coolant compartment 106.

Regarding claim 7 BAGWELL teaches (see Figure 3 below) lid 104 further comprising a window 110 with a window cross-sectional area (A48) that corresponds to an inner compartment cross-sectional area, so that only the inner compartment 108 is visible through the window 110.

    PNG
    media_image3.png
    548
    702
    media_image3.png
    Greyscale


Regarding claim 11 BAGWELL teaches (see Figure 8 below) a container comprising a packaging 102, 104, at least one product 130 in the inner compartment 108, and the coolant compartment 106 extends to a coolant compartment height which is at least 0.8-times a product height.


    PNG
    media_image4.png
    451
    577
    media_image4.png
    Greyscale


Regarding claim 12 BAGWELL teaches (see Figure 8 below) a container wherein the packaging 102, 104 comprises a lid 104 with at least one recess, and the at least one product 130 extends through the at least one recess and protrudes above the lid 104.


    PNG
    media_image5.png
    445
    433
    media_image5.png
    Greyscale


Regarding claim 13 BAGWELL teaches (see Figure 6, Figure 7 below) the container comprising ice (para. [0030], line 1) in the coolant compartment 102.


    PNG
    media_image6.png
    740
    1013
    media_image6.png
    Greyscale


Regarding claim 14 BAGWELL teaches the coolant compartment of the container being (para. [0030], line 1) at least half-filled with ice.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over BAGWELL, in view of Vasbinder et. al. (U. S. Patent Application Publication US 2014/0263593 A1) hereafter VASBINDER.
Regarding claim 3, BAGWELL as applied to claim 1 above teaches (para. [0014]-[0017]) all the limitations of the claim except the packaging 100 uses in its respective outer casing 102 and inner compartment 108 (accordingly first sheet, and second sheet) a laminated cellulose product that is waterproof.
However, VASBINDER teaches (see FIG. 1, FIG. 2 below) an outer casing 10 being made of laminated cellulose product (para. [0020], line 14) that is waterproof and resistant to leakage when containing ice (para. [0033], line 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the material of the constituents in the packaging 100 of BAGWELL with the laminated cellulose product of VASBINDER to make it waterproof and resistant to leakage when containing ice. --.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Furthermore, regarding the manufacturing process employed to construct the packaging 100, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695,697,227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).


    PNG
    media_image7.png
    687
    452
    media_image7.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over BAGWELL, in view of Lantinen (U. S. Patent 8,844,720) hereafter LANTINEN.
Regarding claim 4, BAGWELL as applied to claim 1 above teaches all the limitations of the claim except making either (or both) constituents of packaging 100 (outer casing 102, inner compartment 108 respectively) with a compostable plastic.
However, LANTINEN teaches (see FIG. 1A below) an outer casing 100 being made of compostable plastic (col. 2, line 32-50) to reduce amount of plastic waste and corresponding waste in petroleum resources (col. 1, lines 27-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the material for making the outer casing 102 of BAGWELL with the compostable plastic of LANTINEN to reduce amount of plastic waste and corresponding waste in petroleum resources. --.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


    PNG
    media_image8.png
    634
    538
    media_image8.png
    Greyscale


Claims 6, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BAGWELL, in view of Clegg et. al. (U. S. Patent 6,026,978) hereafter CLEGG.
Regarding claim 6, BAGWELL as applied to claim 1 above teaches all the limitations of the claim except presence of a spacer to keep the inner compartment 108 at a distance from the base of the outer casing 102.
However, CLEGG teaches (see FIG. 2 below) presence of a spacer 39 that keeps the inner compartment 36 at a distance from the base 12 of the outer casing 19 to define an outer reservoir 38 and allow ice to surround (col. 5, lines 34-37) the inner compartment 36.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the location of inner compartment 108 of BAGWELL with the spacer 39 of CLEGG to define an outer reservoir 38 and allow ice to surround the inner compartment 108.

Regarding claim 9, BAGWELL as applied to claim 1 and claim 2 above teaches all the limitations of the claim except presence in the lid 104 of an insulation compartment.
However, CLEGG teaches (see FIG. 2 below) presence in the lid 22 of an insulation compartment 26 to host insulating material and reduce passage of heat into the inner volume of the packaging 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lid 104 of BAGWELL with the material of the lid 22 of CLEGG to host insulating material and reduce passage of heat into the inner volume of the packaging 100.

Regarding claim 16, BAGWELL as applied to claim 1 above teaches all the limitations of the claim except presence in the outer casing 102 of an opening separation guide extending along the filling opening and which is formable by separation along the filling separation guide.
However, CLEGG teaches (see FIG. 4 below) presence in the outer casing 11 of an opening separation guide extending along the filling opening and formable by separation along the filling separation guide to gain access to the coolant compartment 38.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the outer casing 102 of BAGWELL with opening separation guide and filling separation guides as taught by CLEGG to gain access to the coolant compartment 106.


    PNG
    media_image9.png
    707
    908
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    664
    980
    media_image10.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over BAGWELL, in view of Williams, JR. (U. S. Patent Application Publication US 2002/0112501 A1) hereafter WILLIAMS.
Regarding claim 8, BAGWELL as applied to claim 1 above teaches all the limitations of the claim except presence of a handle to enable carrying of the packaging 100.
However, WILLIAMS teaches (see Fig. 1 below) presence of a handle 22 to enable carrying of the packaging 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging 100 of BAGWELL with the handle 22 of WILLIAMS to enable its carrying.

    PNG
    media_image11.png
    517
    618
    media_image11.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over BAGWELL, in view of Bonnie M. Dill, (Amazon.com, ASIN: B06XKMN7QB, Date First Available: March 14, 2017) hereafter DILL.
Regarding claim 10, BAGWELL as applied to claim 1 above teaches all the limitations of the claim except presence of a label connected to the outer casing 102 and/or the inner compartment 108, and arranged in the coolant compartment 106.
However, DILL (see Image 1 below) shows presence of a label connected to the inner compartment and arranged in the coolant compartment. as a mean to identify the inner compartment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the inner compartment 108 of BAGWELL with the label of DILL as a mean to identify the inner compartment 108.

    PNG
    media_image12.png
    175
    312
    media_image12.png
    Greyscale


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over BAGWELL, in view of CLEGG, in further view of VASBINDER.
Regarding claim 15, BAGWELL and CLEGG as applied to claim 6 above teaches all the limitations of the claim.  BAGWELL further teaches (para. [0018]) the means, with different terminology, to provide a kit for making a packaging 100 comprising; a first sheet, cut and folded, to create an outer casing 102; and a second sheet, cut and folded, to create an inner compartment 108.  BAGWELL fails to teach how to provide a third sheet, cut and folded, to create a spacer.  BAGWELL also fails to teach how to provide a first sheet and a second sheet being waterproof.
CLEGG teaches how to provide a third sheet being waterproof, cut and folded, to create a spacer.
VASBINDER, as applied to claim 3 above, teaches the presence of an inner compartment 108 being made of a second sheet being waterproof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the spacer of CLEGG with a third sheet using the waterproof material of VASBINDER (as well as the first sheet and second sheet) and incorporate them into the packaging 100 of BAGWELL to make it waterproof.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Furthermore, regarding the manufacturing process employed to construct the packaging 100, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695,697,227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over BAGWELL, in view of Arasim (U. S. Patent 5,303,863) hereafter ARASIM.
Regarding claim 17, BAGWELL as applied to claim 1 and claim 7 above teaches all the limitations of the claim except presence in the lid 104 of a window separation guide extending along an edge of the window cross-sectional area (A48) to create a window 110 when separation occurs along the window separation guide.
However, ARASIM teaches (see FIG. 3 below) presence in the lid of a window separation guide 45 extending along an edge of the window cross-sectional area (A48) which enables creating a window to access products within the packaging 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lid 104 of BAGWELL with the teaching of the lid of ARASIM having a window separation guide 45 along the edge of the window cross-sectional area (A48) to enable creating a window 110 and access product within the packing 100.


    PNG
    media_image13.png
    482
    584
    media_image13.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Lemoine (U. S. Patent 5,170,934):  Teaches a packaging with similar attributes as the claimed invention.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571)272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735